Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement, dated as of September 1, 2013 (this
"Amendment"), is between Medytox Solutions, Inc., a Nevada corporation (the
"Company"), and Jace Simmons (the "Employee").

 

WHEREAS, the Company and the Employee are parties to that certain Employment
Agreement, dated as of October 1, 2012 (the "Employment Agreement"); and

 

WHEREAS, the Company and the Employee desire to amend certain provisions of the
Employment Agreement on the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.            Amendment. Section 3(a) of the Employment Agreement is hereby
amended by deleting it in its entirety and substituting the following in lieu
thereof:

 

(a)            Base Salary. The Company shall pay the Employee an annual gross
salary of $225,000.00, subject to applicable withholdings and deductions, which
shall be payable in accordance with the Company's customary semi-monthly payroll
practices ("Base Salary"). The Employee's Base Salary will be reviewed annually
during the Employment Term and may be modified at the Company's discretion;
provided, however, that there will be no further review or increase of the Base
Salary prior to August 1, 2014.

 

2.            Representations and Warranties. At the time of and immediately
after giving effect to this Amendment, all representations and warranties of the
Employee set forth in the Employment Agreement are true and correct on and as of
the date of this Amendment.

 

3.            Reference to and Effect on the Employment Agreement.

 

(a)            On and after the date hereof, each reference in the Employment
Agreement to "this Agreement", "hereunder", "hereof" or words of like import
referring to the Employment Agreement shall in each case mean and be a reference
to the Employment Agreement as amended hereby.

 

(b)            Except as specifically amended above, the Employment Agreement is
and shall continue to be in full force and effect and in all respects is hereby
ratified and confirmed.

 

4.            Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above

 



EMPLOYEE MEDYTOX SOLUTIONS, INC.     /s/ Jace Simmons By: /s/ William Forhan
Jace Simmons       Authorized Signatory



 

 



 

